Cranch, C. J.:
As to so much of this petition as asks for a mandamus commanding the Secretary to pay the money, it is sufficient to say that there has been no specific appropriation of money to pay it, and no money can constitutionally be drawn from the Treasury of the United States without such an appropriation.
And to so much of the petition as asks for a mandamus commanding the Secretary to cause a credit to the said James Reeside, to be entered upon the books of the Treasury Department, for the sum of $188,496.06, this Court has no jurisdiction or authority to issue such a writ to the Secretary of the Treasury, because there is no special law directing him to enter such a credit on the books of the Treasury as there was in Kendall’s case; and because it would command him to do an official executive act, in the performance of which he had a right to exercise judgment and discretion, and in which this Court has no jurisdiction to guide and control him.
The cases of Marbury vs. Madison, Kendall vs. U. S., Decatur vs. Paulding and Brashear vs. Mason, which were largely cited in MeElrath vs. McIntosh at the present term, are considered by this Court as decisive of the present case. The Court therefore refuses to issue the mandamus as prayed.*

On writ of error to the Supreme Court of the United. States, 11 How., 272, the judgment of the Circuit Court was affirmed.